UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-02021 Deutsche Securities Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:10/31 Date of reporting period:7/31/2014 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofJuly 31, 2014(Unaudited) Deutsche Science and Technology Fund (formerly DWS Technology Fund) Shares Value ($) Common Stocks 97.0% Consumer Discretionary 4.1% Household Durables 0.4% Harman International Industries, Inc. Internet & Catalog Retail 3.7% Amazon.com, Inc.* The Priceline Group, Inc.* Energy 1.5% Energy Equipment & Services Halliburton Co. Financials 0.5% Real Estate Investment Trusts American Tower Corp. (REIT) Health Care 7.4% Biotechnology 2.9% Biogen Idec, Inc.* BioMarin Pharmaceutical, Inc.* Gilead Sciences, Inc.* Medivation, Inc.* Health Care Equipment & Supplies 1.1% Thoratec Corp.* Zeltiq Aesthetics, Inc.* Health Care Providers & Services 2.1% Centene Corp.* HCA Holdings, Inc.* Health Care Technology 1.3% Cerner Corp.* HealthStream, Inc.* Industrials 3.4% Aerospace & Defense 0.9% Boeing Co. Construction & Engineering 0.7% Primoris Services Corp. Electrical Equipment 0.3% Acuity Brands, Inc. Machinery 1.2% Altra Industrial Motion Corp. WABCO Holdings, Inc.* Professional Services 0.3% WageWorks, Inc.* Information Technology 76.8% Communications Equipment 5.3% Cisco Systems, Inc. Harris Corp. Juniper Networks, Inc.* Palo Alto Networks, Inc.* QUALCOMM, Inc. Electronic Equipment, Instruments & Components 1.5% Cognex Corp.* TE Connectivity Ltd. Internet Software & Services 15.0% Akamai Technologies, Inc.* Cornerstone OnDemand, Inc.* Criteo SA (ADR)* E2open, Inc.* eBay, Inc.* Facebook, Inc. "A"* Google, Inc. "A"* Google, Inc. "C"* IAC/InterActiveCorp. LinkedIn Corp. "A"* Saba Software, Inc.* Tencent Holdings Ltd. Yahoo!, Inc.* IT Services 12.9% Accenture PLC "A" Alliance Data Systems Corp.* Automatic Data Processing, Inc. Cardtronics, Inc.* Cognizant Technology Solutions Corp. "A"* Fidelity National Information Services, Inc. MasterCard, Inc. "A" MAXIMUS, Inc. VeriFone Systems, Inc.* Virtusa Corp.* Visa, Inc. "A" Semiconductors & Semiconductor Equipment 9.0% Avago Technologies Ltd. Cavium, Inc.* Freescale Semiconductor Ltd.* Intel Corp. Lam Research Corp. MA-COM Technology Solutions Holdings, Inc.* MaxLinear, Inc. "A"* Microchip Technology, Inc. Micron Technology, Inc.* NXP Semiconductor NV* Semtech Corp.* Skyworks Solutions, Inc. Spansion, Inc. "A"* Texas Instruments, Inc. Xilinx, Inc. Software 22.7% Activision Blizzard, Inc. Adobe Systems, Inc.* Autodesk, Inc.* Cadence Design Systems, Inc.* Check Point Software Technologies Ltd.* Citrix Systems, Inc.* Concur Technologies, Inc.* Imperva, Inc.* Intuit, Inc. Longtop Financial Technologies Ltd. (ADR) (a) 0 Microsoft Corp. NetSuite, Inc.* Oracle Corp. Proofpoint, Inc.* PTC, Inc.* Red Hat, Inc.* Salesforce.com, Inc.* Splunk, Inc.* Synopsys, Inc.* Tableau Software, Inc. "A"* Ultimate Software Group, Inc.* VMware, Inc. "A"* Technology Hardware, Storage & Peripherals 10.4% Apple, Inc. EMC Corp. Hewlett-Packard Co. SanDisk Corp. Western Digital Corp. Materials 2.2% Chemicals Dow Chemical Co. Ecolab, Inc. Telecommunication Services 1.1% Wireless Telecommunication Services SBA Communications Corp. "A"* Total Common Stocks (Cost $498,135,555) Other Investments 0.3% Adams Capital Management III LP (1.2% limited partnership interest)* (b) — Adams Capital Management LP (3.6% limited partnership interest)* (b) — Alloy Ventures 2000 LP (3.0% limited partnership interest)* (b) — Asset Management Association 1998 LP (3.5% limited partnership interest)* (b) — GeoCapital IV LP (2.9% limited partnership interest)* (b) — Total Other Investments (Cost $14,244,237) Securities Lending Collateral 0.0% Daily Assets Fund Institutional, 0.10% (c) (d) (Cost $30,000) Cash Equivalents 4.0% Central Cash Management Fund, 0.06% (c) (Cost $26,985,631) % of Net Assets Value ($) Total Investment Portfolio (Cost $539,395,423) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $532,170,477.At July 31, 2014, net unrealized appreciation for all securities based on tax cost was $147,372,123.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $175,532,497 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $28,160,374. (a) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at July 31, 2014 amounted to $0, which is 0.00% of net assets. (b) The Fund may purchase securities that are subject to legal or contractual restrictions on resale ("restricted securities").Restricted securities are securities which have not been registered with the Securities and Exchange Commission under the Securities Act of 1933.The Fund may be unable to sell a restricted security and it may be more difficult to determine a market value for a restricted security.Moreover, if adverse market conditions were to develop during the period between the Fund's decision to sell a restricted security and the point at which the Fund is permitted or able to sell such security, the Fund might obtain a price less favorable than the price that prevailed when it decided to sell.This investment practice, therefore, could have the effect of increasing the level of illiquidity of the Fund.The future value of these securities is uncertain and there may be changes in the estimated value of these securities. Schedule of Restricted Securities Acquisition Date Cost ($) Value ($) Value as % of Net Assets Adams Capital Management III LP** October 1997 to April 2008 Adams Capital Management LP** August 2000 to November 2000 Alloy Ventures 2000 LP** April 2000 to August 2007 Asset Management Association 1998 LP** December 1998 to November 2001 GeoCapital IV LP** April 1996 to March 2000 Total Restricted Securities ** These securities represent venture capital funds. (c) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (d) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt REIT: Real Estate Investment Trust Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments).The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of July 31, 2014 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Common Stocks (e) Consumer Discretionary $ $
